Citation Nr: 0620117	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  01-02 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than June 25, 2004, 
for the grant of a 50 percent evaluation for a post-operative 
fused right shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had various periods of shipboard duty in the 
Merchant Marine that qualifies as active duty between August 
1944 to April 1945.

The appeal comes before the Board of Veterans' Appeals 
(Board) initially from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that, in pertinent part, granted an increased 
disability rating of 30 percent for a right shoulder disorder 
effective from April 23, 1999.  Following the veteran's 
appeal of that determination, the RO granted an increased 
rating to 50 percent disabling effective from June 25, 2004.  
Subsequently it was indicated that further claims for 
increased ratings for the right and left shoulders was 
withdrawn.  Disagreement with the assigned effective date of 
the increased rating of the right shoulder disorder is on 
file, leading to the instant appeal.


FINDING OF FACT

It is more likely than not that from April 23, 1999, the 
veteran has had a fused right shoulder with ankylosis of 
scapulohumeral articulation, and articulation equivalent to 
unfavorable articulation with movement only to 25 degrees 
from the side, in part due to such factors as pain on motion, 
weakened movement, and excess fatigability.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
an effective date of April 23, 1999, but no earlier, is 
warranted for assignment of a 50 percent evaluation for a 
post-operative fused right shoulder.  38 U.S.C.A. §§ 1155, 
5107, 5110 (a), (b)(2) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.400 (o)(2), 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5200, 5202 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).

The claim for an earlier effective date for the assigned 50 
percent evaluation for a  post-operative fused right shoulder 
is a downstream issue from the claim for an increased 
evaluation, which increased evaluation claim was resolved by 
the July 2004 rating action granting the 50 percent rating, 
for which increased rating claim the veteran did not continue 
his appeal.  Grantham v. Brown, 114 F.3d 1156 (1997). VA's 
General Counsel recently held that no VCAA notice was 
required for such downstream issues, and that a Court 
decision suggesting otherwise was not binding precedent. 
VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 2004); cf. 
Huston v. Principi, 17 Vet. App. 370 (2002). The Board is 
bound by the General Counsel's opinion. 38 U.S.C.A. § 7104(c) 
(West 2002).  VAOPGCPREC 8-2003; 69 Fed.Reg. 25180 (May 5, 
2004).  While this logic is called into some question in a 
recent Court case, neither this case nor the GC opinion has 
been struck down.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, as discussed below information in 
the folder provides sufficient information to allow decision 
to be entered on the matters decided herein.  Especially in 
view of the favorable nature of the decision herein.

The veteran was given ample notice of the rules governing 
effective dates and the basis of assignment of the effective 
date assigned, in the appealed rating actions granting 
increased evaluations for a post-operative fused right 
shoulder.  By the "supplemental" statement of the case 
addressing the earlier effective date claim he was afforded 
notice of the evidence required for a grant of an earlier 
effective date.

In any event, no prejudice would have ensued from any failure 
to afford the veteran sufficient notice and opportunity to 
respond and develop his claim.  The veteran was afforded a 
hearing in April 2000, in the course of the increased rating 
appeal, and by a May 2002 statement the veteran informed that 
he did not desire a further hearing.  By the statement 
accepted as a substantive appeal in January 2006, the veteran 
informed that he had nothing further to add to his appeal.  
The veteran had informed in May 1999 that he only received 
treatment at VA facilities, and VA treatment records have 
been obtained and associated with the claims folders.  The 
Board finds that the veteran has been given appropriate 
notice and opportunity to respond and support his claim on 
appeal.  Further, the grant of an earlier effective date to 
the date of receipt of the increased rating claim constitutes 
a grant of the claim on appeal.  The veteran in his July 2004 
notice of disagreement expressed a belief that his current 
right shoulder disability rating should have been granted 
from 2001, and his representative by a VA Form 646 submitted 
in February 2006 expressed a belief that the increased 
evaluation should have been granted from June 2001 or at 
least July 2003.  Because the increased evaluation is here 
granted effective from April 23, 1999, that constitutes a 
greater benefit than that sought by either the veteran or his 
representative.  The Court has recently held, in this regard, 
that an error is not prejudicial when the error did not 
affect "the essential fairness of the [adjudication]."  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date Claim for a 50 Percent Rating for a 
Post-Operative Fused Right Shoulder 

The effective date for entitlement to an increased rating for 
a service-connected disorder is the earliest date as of which 
it was factually ascertainable that an increase had occurred 
provided a claim is received within one year of such date.  
Otherwise the effective date for such an increased rating is 
the date of receipt of claim. 38 U.S.C.A. § 5010 (a), (b)(2) 
(West 2002); 38 C.F.R. § 3.400 (o)(2) (2005); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  In all cases, the Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable or mal-aligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2005).

The veteran submitted his increased rating claim on April 23, 
1999.  In a May 10, 1999 statement, the veteran elaborated 
that he had a painful right shoulder and he could no longer 
sleep on his right side.  While an April 1998 VA treatment 
record reflects treatment for acute right shoulder pain 
reportedly precipitated by the veteran serving tennis balls, 
there is no subsequent record reflecting significant 
functional use of the right shoulder.  To the contrary, a 
December 1999 VA examination diagnosed a frozen right 
shoulder, with x-rays demonstrating significant degenerative 
changes of the glenohumeral joint, joint space narrowing, 
spurring, and sclerosis.  The veteran had no external 
rotation as well as pain on attempting this, and forward 
flexion and abduction to 103 degrees was all scapulo-thoracic 
motion.  

An April 2000 treatment record noted that (old) fixating 
screws in the right shoulder were now painful, and marked 
infra and supraspinatus atrophy was present, with limited 
motion, and no external rotation.  That examiner also 
assessed a frozen shoulder, adding that there was no expected 
improvement. 

Subsequent treatment and examination records are essentially 
consistent with these findings and conclusions, including in 
particular the June 2004 VA examination report on which the 
RO's grant of an increased rating to 50 percent was based.  
That June 2004 examiner noted the presence of tenderness and 
painful motion.  While that examiner failed to diagnosis 
ankylosis, he did diagnose severe osteoarthritis of the right 
shoulder based on x-rays, and noted that there was severe 
pain with motion of the right shoulder, with a 70-percent 
increase in pain with five motions of the shoulder.  That 
examiner noted that there was fibrous union of the humerus.  

In addition to this June 2004 examination report, the June 
2004 VA x-ray examiner noted the complete loss of 
glenohumeral joint space and large marginal osteophytes.  
That examiner also assessed severe osteoarthritis of the 
right shoulder.  

The veteran's right shoulder disorder has been appropriately 
rated under Diagnostic Codes 5200 and 5202, for ankylosis of 
scapulohumeral articulation, with scapula and humerus moving 
as one piece and impairment of the humerus.  Under Code 5200 
for ankylosis, where favorable, with abduction to 60 degrees 
and the veteran able to reach his mouth and head, a 30 
percent evaluation is warranted for the major extremity.  
Where intermediate between favorable and unfavorable, a 40 
percent evaluation is warranted for the major extremity.  
Where unfavorable, with abduction limited to 25 degrees from 
the side, a 50 percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200.

Under Diagnostic Code 5202, impairment of the humerus, a 60 
percent rating is for assignment where there is nonunion 
(false flail joint).  A 50 percent rating is assigned for 
fibrous union.  Recurrent dislocations are assigned a 30 
percent rating.

The veteran is right-handed, and hence the affected shoulder 
is his major shoulder.  Treatment and evaluation records 
dating from 1999 support the presence of scapulohumeral 
ankylosis of the right shoulder, with pain severely affecting 
functioning, so that such DeLuca factors on pain on motion, 
weakened movement, excess fatigability, and incoordination, 
warrant a 50 percent evaluation beginning from the April 23, 
1999, date of receipt of claim, based on a condition 
equivalent to unfavorable ankylosis of scapulohumeral 
articulation.  Fibrous union has been shown since the 
examination on file as a result of this reopened claim.  
38 C.F.R. § 3.400 (o)(2).  

A still earlier effective date, from up to a year prior to 
the April 23, 1999 date of receipt of claim, is not warranted 
because the claims folder is absent evidence of that level of 
disability for that prior year.  To the contrary, the April 
1998 treatment record for only acute pain in the right 
shoulder following serving tennis balls, undermines any 
conclusion that the veteran then had disability of the right 
shoulder equivalent to any ankylosis.  After treatment for a 
strained shoulder, he was to resume normal active duties as 
tolerated.  Hence, the preponderance of the evidence is 
against assignment of a still earlier effective date than May 
10 1999.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An effective date of April 23, 1999, but no earlier, is 
granted for a 50 percent evaluation for a post-operative 
fused right shoulder, subject to the law and regulations 
governing the payment of monetary awards.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


